        Case 3:16-cv-00534-RNC Document 137 Filed 07/02/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT


ESTATE OF GUGSA ABRAHAM                      :      NO.: 3:16-CV-00534 (RNC)
DABELA, ET AL                                :
                                             :
                                             :
v.                                           :
                                             :
TOWN OF REDDING, ET AL                       :      July 2, 2019

                                JOINT STATUS REPORT

       Pursuant to the Court’s Scheduling Order regarding Case Management Plan (Doc.

#31), the parties hereby submit their Joint Status Report.

1.     STATUS OF DISCOVERY

       Both fact and expert discovery are complete.

       On March 23, 2018, the Court ruled on State’s Attorney Stephen Sedensky’s

Motion for Protective Order (Doc. 71); on April 6, 2018, the Plaintiffs filed their objection

to the Court’s ruling (Doc. 73). The matter is currently pending.

       On October 26, 2018, Defendants filed a Motion to Quash plaintiff’s subpoenas for

additional DNA testing of various first responders and officers (Doc. 81); Plaintiff opposed

(Doc. 85). On December 18, 2018, Judge Martinez denied the Motion to Quash in part

and granted it in part. The parties have agreed on the laboratories that will be conducting

the testing and are currently working to develop a protocol for the additional DNA testing.

2.     ANY DISCOVERY ISSUES FORESEEN BY EITHER PARTY

       Discovery is complete at this time.

3.     AMENDMENTS TO PLEADINGS / DISPOSITIVE MOTIONS CONTEMPLATED
        Case 3:16-cv-00534-RNC Document 137 Filed 07/02/19 Page 2 of 3



       The deadline to amend the pleadings was July 1, 2016. An Amended Answer was

filed on May 26, 2016 (Doc. #29). The parties do not foresee any need to further amend

the pleadings.

       Pursuant to the Joint Stipulation for Dismissal filed January 9, 2019 (Doc. 100),

Plaintiff withdrew its claims as to Officer Michael Livingston, Officer Brittany Salafia, and

Count One, Count Three, and Count Two and Count Six insofar as they make claims

under the Second Amendment of the Constitution.

       Defendants filed their dispositive motion on February 5, 2019, which Plaintiff

opposed on March 12, 2019. Defendants’ filed their reply brief on May 29, 2019 after

receiving leave of the Court for an extension, and oral argument is now scheduled for

October 23, 2019.

4.     FIRST DATE ON WHICH A SETTLEMENT CONFERENCE WOULD BE
       PRODUCTIVE

       The parties attended a settlement conference on November 27, 2018 and were

unable to reach an agreement.

RESPECTFULLY SUBMITTED:

 PLAINTIFFS,                                     DEFENDANTS,
 ESTATE OF GUGSA ABRAHAM                         TOWN OF REDDING, DOUGLAS
 DABELA, deceased and ABRAHAM                    FUCHS, RYAN ALCOTT, MARC
 DABELA for the estate of Gugsa                  DELUCA, PETER QUINN, TIMOTHY
                                                 SUCCI, BRANDON KAUFMAN,
                                                 BRITTANY SALAFIA, and MICHAEL
                                                 LIVINGSTON, Individually and in their
 BY ___/s/ Solomon Radner________                Official capacities
       Solomon M. Radner (phv08140)
       Keith Altman (phv08833)
       Excolo Law, PLLC                          BY ____/s/ Thomas R. Gerarde________
       26700 Lahser Road, Suite 401                    Thomas R. Gerarde (ct05640)
       Southfield, MI 48033                            Howd & Ludorf, LLC
                                                       65 Wethersfield Avenue
 and                                                   Hartford, CT 06114-1190



                                             2
        Case 3:16-cv-00534-RNC Document 137 Filed 07/02/19 Page 3 of 3



        Felice M. Duffy (ct21379)
        Duffy Law, LLC
        770 Chapel Street, Suite 4F             and
        New Haven, CT 06510                           Michael N. LaVelle (ct06170)
                                                      Pullman & Comley, LLC
                                                      850 Main Street
                                                      Bridgeport, CT 06604




                                    CERTIFICATION

This is to certify that on July 2, 2019, a copy of the foregoing Joint Status Report was
filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.

                                      /s/ Solomon M. Radner
                                       Solomon M. Radner




                                            3
